Case 2:19-cv-08185-GW-PJW Document 29 Filed 05/08/20 Page 1 of 12 Page ID #:326




   1 LEWIS BRISBOIS BISGAARD & SMITH LLP
     KENNETH C. FELDMAN, SB# 130699
   2   E-Mail: Ken.Feldman@lewisbrisbois.com
     LARISSA G. NEFULDA, SB# 201903
   3   E-Mail: Larissa.Nefulda@lewisbrisbois.com
     633 West 5th Street, Suite 4000
   4 Los Angeles, California 90071
     Telephone: 213.250.1800
   5 Facsimile: 213.250.7900
   6 Attorneys for Defendant, LARRY
     ZERNER
   7
   8                               UNITED STATES DISTRICT COURT
   9                              CENTRAL DISTRICT OF CALIFORNIA
  10
  11 EDWARD HELDMAN III;                               CASE NO. 2:19-CV-08185
     COMEDYMX, INC., a Nevada
  12 Corporation; and COMEDYMX, LLC,                   DEFENDANT LARRY ZERNER’S
     a Delaware Limited Liability Company,             ANSWER TO FIRST AMENDED
  13                                                   COMPLAINT
                 Plaintiffs,
  14
           vs.
  15                                                   The Hon. George H. Wu
     LARRY ZERNER,
  16                                                   Action Filed: September 21, 2019
                 Defendant.                            Trial Date:   None Set
  17
  18
  19            Defendant LARRY ZERNER (“Defendant”), by and through his undersigned
  20 counsel, hereby files his Answer and Affirmative Defenses to the First Amended
  21 Complaint filed by Plaintiffs EDWARD HELDMAN III, COMEDYMX, INC., and
  22 COMEDYMX, LLC (collectively “Plaintiffs”).
  23                                         INTRODUCTION
  24            Answering the Introduction paragraph, Defendant denies the allegations
  25 contained therein and denies that Plaintiffs are entitled to the requested relief or any
  26 other relief.
  27              COMMON JURISDICTIONAL AND PARTY ALLEGATIONS
  28            1.        Answering paragraph 1 of the First Amended Complaint, Defendant
       4850-3857-4010.1
                                                      1
                          DEFENDANT LARRY ZERNER’S ANSWER TO FIRST AMENDED COMPLAINT
Case 2:19-cv-08185-GW-PJW Document 29 Filed 05/08/20 Page 2 of 12 Page ID #:327




   1 admits that Plaintiffs allege this is a diversity action. On April 13, 2020, the Court
   2 granted Defendant’s Motion to Dismiss with respect to all causes of action in the
   3 First Amended Complaint except Plaintiff’s cause of action for Fraud and claim for
   4 punitive damages. Thus, Defendant denies that Plaintiffs have viable causes of
   5 action for Breach of Contract and Covenant of Good Faith and Fair Dealing, Breach
   6 of Fiduciary Duty and/or Negligence – Malpractice. Defendant further denies any
   7 liability.
   8            2.        Answering paragraph 2 of the First Amended Complaint, Defendant
   9 admits that Plaintiffs invoke the jurisdiction of this court under 28 U.S.C. § 1332.
  10            3.        Answering paragraph 3 of the First Amended Complaint, the allegation
  11 that venue is proper is a legal conclusion, and therefore, Defendant is not required to
  12 respond. To the extent a response is required, Defendant denies the allegations
  13 contained in paragraph 3.
  14            4.        Answering paragraph 4 of the First Amended Complaint, Defendant
  15 admits that Edward Heldman III, ComedyMX, Inc. and ComedyMX, LLC are
  16 plaintiffs in the present action. Defendant has insufficient information to either
  17 admit or deny the remaining allegations and on those grounds, denies the
  18 allegations.
  19            5.        Answering paragraph 5 of the First Amended Complaint, Defendant
  20 admits the allegations contained therein.
  21            6.        Answering paragraph 6 of the First Amended Complaint, Defendant
  22 states that the allegations contained therein are not relevant based on the Court’s
  23 April 13, 2020 Order granting Defendant’s Motion to Dismiss in part. To the extent
  24 a response is required, Defendant denies the allegations contained in paragraph 7.
  25                         ALLEGATIONS RE CLAIMS AND LIABILITY
  26            7.        Answering paragraph 7 of the First Amended Complaint, Defendant
  27 admits that he acted as an agent for Plaintiffs during his time as attorney for the
  28 Plaintiffs.
       4850-3857-4010.1
                                                      2
                          DEFENDANT LARRY ZERNER’S ANSWER TO FIRST AMENDED COMPLAINT
Case 2:19-cv-08185-GW-PJW Document 29 Filed 05/08/20 Page 3 of 12 Page ID #:328




   1            8.        Answering paragraph 8 of the First Amended Complaint, Defendant
   2 admits that he ceased representing Plaintiffs no later than July 17, 2017.
   3            9.        Answering paragraph 9 of the First Amended Complaint, Defendant
   4 admits the allegations contained therein.
   5            10.       Answering paragraph 10 of the First Amended Complaint, Defendant
   6 admits that only Plaintiff ComedyMX, Inc. commenced a federal legal action in
   7 ComedyMX, Inc. v. St. Clair, United States District Court, Central District of
   8 California Case No. CV-16-03249 AGR (“Underlying Action”). Defendant further
   9 admits that Plaintiffs were counter defendants in the Underlying Action.
  10            11.       Answering paragraph 11 of the First Amended Complaint, Defendant
  11 admits the allegations contained therein.
  12            12.       Answering paragraph 12 of the First Amended Complaint, Defendant
  13 admits the allegations contained therein.
  14            13.       Answering paragraph 13 of the First Amended Complaint, Defendant
  15 admits that the parties in the Underlying Action attended a mediation which reached
  16 substantial agreement, but did not achieve a settlement. Defendant denies the
  17 remaining allegations.
  18            14.       Answering paragraph 14 of the First Amended Complaint, Defendant
  19 admits the allegations contained therein. Defendant further admits that during all
  20 relevant times, Plaintiffs were aware of Defendant’s communications with Google
  21 and the St. Clair parties’ requirement that they be able to edit the compilation video
  22 but retain their viewer count rankings.
  23            15.       Answering paragraph 15 of the First Amended Complaint, Defendant
  24 admits that on January 25, 2017, Google confirmed that the St. Clair Parties could
  25 do so in response to Defendant’s inquiry whether as part of a settlement process, the
  26 St. Clair Parties could remove a disputed video, modify it to remove copyright
  27 offending material, then post the new one while then keeping their viewcount and
  28 other stats. Defendant denies the remaining allegations contained therein.
       4850-3857-4010.1
                                                      3
                          DEFENDANT LARRY ZERNER’S ANSWER TO FIRST AMENDED COMPLAINT
Case 2:19-cv-08185-GW-PJW Document 29 Filed 05/08/20 Page 4 of 12 Page ID #:329




   1            16.       Answering paragraph 16 of the First Amended Complaint, Defendant
   2 admits the allegations contained therein.
   3            17.       Answering paragraph 17 of the First Amended Complaint, Defendant
   4 admits that on January 27, 2017, Google called Doniger and Defendant arranged a
   5 tele-conference for February 2, 2017 involving Defendant, Google, Doniger and a
   6 representative from the St. Clair Parties. Defendant denies that Plaintiffs did not
   7 receive notice of this tele-conference or that it was a secret from Plaintiffs.
   8            18.       Answering paragraph 18 of the First Amended Complaint, Defendant
   9 denies that there was an “oral ancillary agreement.” Defendant admits that during
  10 all relevant times, Plaintiffs were aware of Defendant’s communications with
  11 Google and the St. Clair parties’ requirement that they be able to edit the
  12 compilation video but retain their viewer count rankings.
  13            19.       Answering paragraph 19 of the First Amended Complaint, Defendant
  14 denies the allegations contained therein.
  15            20.       Answering paragraph 20 of the First Amended Complaint, Defendant
  16 denies the allegations contained therein.
  17            21.       Answering paragraph 21 of the First Amended Complaint, Defendant
  18 admits the allegations contained therein.
  19            22.       Answering paragraph 22 of the First Amended Complaint, Defendant
  20 states that the settlement agreement in the Underlying Action speaks for itself.
  21            23.       Answering paragraph 23 of the First Amended Complaint, Defendant
  22 states that the settlement agreement in the Underlying Action speaks for itself.
  23            24.       Answering paragraph 24 of the First Amended Complaint, Defendant
  24 denies the allegations contained therein.
  25            25.       Answering paragraph 25 of the First Amended Complaint, Defendant
  26 has insufficient information to either admit or deny the allegations and on those
  27 grounds denies the allegations contained therein.
  28            26.       Answering paragraph 26 of the First Amended Complaint, Defendant
       4850-3857-4010.1
                                                      4
                          DEFENDANT LARRY ZERNER’S ANSWER TO FIRST AMENDED COMPLAINT
Case 2:19-cv-08185-GW-PJW Document 29 Filed 05/08/20 Page 5 of 12 Page ID #:330




   1 the denies the allegations contained therein.
   2            27.       Answering paragraph 27 of the First Amended Complaint, Defendant
   3 denies the allegations contained therein.
   4            28.       Answering paragraph 28 of the First Amended Complaint, Defendant
   5 denies the allegations contained therein.
   6            29.       Answering paragraph 29 of the First Amended Complaint, Defendant
   7 states that the Notice of Conditional Settlement in the Underlying Action speaks of
   8 the itself.
   9            30.       Answering paragraph 30 of the First Amended Complaint, Defendant
  10 states that the Notice of Conditional Settlement in the Underlying Action speaks of
  11 the itself.
  12            31.       Answering paragraph 31 of the First Amended Complaint, Defendant
  13 denies the allegations contained therein.
  14            32.       Answering paragraph 32 of the First Amended Complaint, Defendant
  15 denies the allegations contained therein.
  16            33.       Answering paragraph 33 of the First Amended Complaint, Defendant
  17 has insufficient information to either admit or deny the allegations and on those
  18 grounds denies the allegations contained therein.
  19            34.       Answering paragraph 34 of the First Amended Complaint, Defendant
  20 has insufficient information to either admit or deny the allegations and on those
  21 grounds denies the allegations contained therein.
  22            35.       Answering paragraph 35 of the First Amended Complaint, Defendant
  23 has insufficient information to either admit or deny the allegations and on those
  24 grounds denies the allegations contained therein
  25            36.       Answering paragraph 36 of the First Amended Complaint, Defendant
  26 has insufficient information to either admit or deny the allegations and on those
  27 grounds denies the allegations contained therein.
  28            37.       Answering paragraph 37 of the First Amended Complaint, Defendant
       4850-3857-4010.1
                                                      5
                          DEFENDANT LARRY ZERNER’S ANSWER TO FIRST AMENDED COMPLAINT
Case 2:19-cv-08185-GW-PJW Document 29 Filed 05/08/20 Page 6 of 12 Page ID #:331




   1 has insufficient information to either admit or deny the allegations and on those
   2 grounds denies the allegations contained therein.
   3            38.       Answering paragraph 38 of the First Amended Complaint, Defendant
   4 has insufficient information to either admit or deny the allegations and on those
   5 grounds denies the allegations contained therein.
   6            39.       Answering paragraph 39 of the First Amended Complaint, Defendant
   7 has insufficient information to either admit or deny the allegations and on those
   8 grounds denies the allegations contained therein.
   9            40.       Answering paragraph 40 of the First Amended Complaint, Defendant
  10 denies there was an Oral Ancillary Agreement. Defendant admits that the St. Clair
  11 parties filed a Motion to Enforce the Settlement in the Underlying Action.
  12            41.       Answering paragraph 41 of the First Amended Complaint, Defendant
  13 states that the Underlying Court’s September 21, 2018 Order speaks for itself.
  14            42.       Answering paragraph 42 of the First Amended Complaint, Defendant
  15 states that the Underlying Court’s September 21, 2018 Order speaks for itself.
  16            43.       Answering paragraph 43 of the First Amended Complaint, Defendant
  17 denies the allegations contained therein.
  18            44.       Answering paragraph 44 of the First Amended Complaint, Defendant
  19 denies the allegations contained therein.
  20            45.       Answering paragraph 45 of the First Amended Complaint, Defendant
  21 states that the allegations contained therein are not relevant based on the Court’s
  22 April 13, 2020 Order granting Defendant’s Motion to Dismiss in part. To the extent
  23 a response is required, Defendant denies the allegations contained in paragraph 45.
  24            46.       Answering paragraph 46 of the First Amended Complaint, Defendant
  25 states that whether Plaintiffs were the promise, client, principal, and beneficiary of
  26 Defendant and whether Defendant was the promisor, attorney, principal and
  27 fiduciary of Plaintiffs is a legal conclusion, and therefore, Defendant is not required
  28 to respond.
       4850-3857-4010.1
                                                      6
                          DEFENDANT LARRY ZERNER’S ANSWER TO FIRST AMENDED COMPLAINT
Case 2:19-cv-08185-GW-PJW Document 29 Filed 05/08/20 Page 7 of 12 Page ID #:332




   1            47.       Answering paragraph 47 of the First Amended Complaint, Defendant
   2 denies the allegations contained therein.
   3            48.       Answering paragraph 48 of the First Amended Complaint, Defendant
   4 states that the allegations contained therein are not relevant based on the Court’s
   5 April 13, 2020 Order granting Defendant’s Motion to Dismiss in part. To the extent
   6 a response is required, Defendant denies the allegations contained in paragraph 48.
   7            49.       Answering paragraph 49 of the First Amended Complaint, Defendant
   8 states that the allegations contained therein are not relevant based on the Court’s
   9 April 13, 2020 Order granting Defendant’s Motion to Dismiss in part. To the extent
  10 a response is required, Defendant denies the allegations contained in paragraph 49.
  11            50.        Answering paragraph 50 of the First Amended Complaint, Defendant
  12 states that the allegations contained therein are not relevant based on the Court’s
  13 April 13, 2020 Order granting Defendant’s Motion to Dismiss in part. To the extent
  14 a response is required, Defendant denies the allegations contained in paragraph 50.
  15            51.       Answering paragraph 51 of the First Amended Complaint, Defendant
  16 states that the allegations contained therein are not relevant based on the Court’s
  17 April 13, 2020 Order granting Defendant’s Motion to Dismiss in part. To the extent
  18 a response is required, Defendant denies the allegations contained in paragraph 51.
  19            52.       Answering paragraph 52 of the First Amended Complaint, Defendant
  20 states that the allegations contained therein are not relevant based on the Court’s
  21 April 13, 2020 Order granting Defendant’s Motion to Dismiss in part. To the extent
  22 a response is required, Defendant denies the allegations contained in paragraph 52.
  23            53.       Answering paragraph 53 of the First Amended Complaint, Defendant
  24 states that the allegations contained therein are not relevant based on the Court’s
  25 April 13, 2020 Order granting Defendant’s Motion to Dismiss in part. To the extent
  26 a response is required, Defendant denies the allegations contained in paragraph 53.
  27            54.       Answering paragraph 54 of the First Amended Complaint, Defendant
  28 states that the allegations contained therein are not relevant based on the Court’s
       4850-3857-4010.1
                                                      7
                          DEFENDANT LARRY ZERNER’S ANSWER TO FIRST AMENDED COMPLAINT
Case 2:19-cv-08185-GW-PJW Document 29 Filed 05/08/20 Page 8 of 12 Page ID #:333




   1 April 13, 2020 Order granting Defendant’s Motion to Dismiss in part. To the extent
   2 a response is required, Defendant denies the allegations contained in paragraph 55.
   3            55.       Answering paragraph 55 of the First Amended Complaint, Defendant
   4 states that the allegations contained therein are not relevant based on the Court’s
   5 April 13, 2020 Order granting Defendant’s Motion to Dismiss in part. To the extent
   6 a response is required, Defendant denies the allegations contained in paragraph 55.
   7            56.       Answering paragraph 56 of the First Amended Complaint, Defendant
   8 denies the allegations contained therein.
   9            57.       Answering paragraph 57 of the First Amended Complaint, Defendant
  10 denies the allegations contained therein.
  11            58.       Answering paragraph 58 of the First Amended Complaint, Defendant
  12 denies the allegations contained therein.
  13            59.       Answering paragraph 59 of the First Amended Complaint, Defendant
  14 denies the allegations contained therein.
  15                                 ALLEGATIONS RE DAMAGES
  16            60.       Answering paragraph 60 of the First Amended Complaint, Defendant
  17 denies the allegations contained therein.
  18            61.       Answering paragraph 61 of the First Amended Complaint, Defendant
  19 denies the allegations contained therein.
  20            62.       Answering paragraph 62 of the First Amended Complaint, Defendant
  21 denies the allegations contained therein.
  22            63.       Answering paragraph 63 of the First Amended Complaint, Defendant
  23 denies the allegations contained therein.
  24                            ALLEGATIONS RE EQUITABLE RELIEF
  25            64.       Answering paragraph 64 of the First Amended Complaint, Defendant
  26 Plaintiffs are entitled to equitable relief or any other relief.
  27                                             PRAYER
  28            65.       Answering the Prayer in the First Amended Complaint, Defendant
       4850-3857-4010.1
                                                      8
                          DEFENDANT LARRY ZERNER’S ANSWER TO FIRST AMENDED COMPLAINT
Case 2:19-cv-08185-GW-PJW Document 29 Filed 05/08/20 Page 9 of 12 Page ID #:334




   1 Plaintiffs are entitled to the requested relief or any other relief
   2                                    AFFIRMATIVE DEFENSES
   3            As and for affirmative defenses to the claims in the Complaint, and based on
   4 the knowledge and information available to Defendant to date, Defendant is
   5 informed and believes, and based thereon, alleges as separate and affirmative
   6 defenses the following:
   7                                FIRST AFFIRMATIVE DEFENSE
   8                                      (Failure to State a Claim)
   9            1.        The First Amended Complaint fails to state facts sufficient to constitute
  10 a claim for relief against Defendant.
  11                               SECOND AFFIRMATIVE DEFENSE
  12                                               (Laches)
  13            2.        Plaintiffs’ claims and causes of action are barred by the doctrine of
  14 laches.
  15                                THIRD AFFIRMATIVE DEFENSE
  16                                               (Waiver)
  17            3.        Plaintiffs’ claims and causes of action are barred by the doctrine of
  18 waiver.
  19                               FOURTH AFFIRMATIVE DEFENSE
  20                                              (Estoppel)
  21            4.        Plaintiffs’ conduct precludes the granting of the relief sought under the
  22 doctrine of estoppel.
  23                                FIFTH AFFIRMATIVE DEFENSE
  24                                               (Consent)
  25            5.        Plaintiffs’ claims and causes of action are barred because Plaintiffs
  26 consented to and/or ratified Defendant’s acts or omissions, if any.
  27
  28
       4850-3857-4010.1
                                                        9
                          DEFENDANT LARRY ZERNER’S ANSWER TO FIRST AMENDED COMPLAINT
Case 2:19-cv-08185-GW-PJW Document 29 Filed 05/08/20 Page 10 of 12 Page ID #:335




    1                                SIXTH AFFIRMATIVE DEFENSE
    2                                           (Unclean Hands)
    3            6.        Plaintiffs’ claims and causes of action are barred by the doctrine of
    4 unclean hands.
    5                              SEVENTH AFFIRMATIVE DEFENSE
    6                                            (Justification)
    7            7.        Defendant’s acts or omissions, if any, were justified.
    8                               EIGHTH AFFIRMATIVE DEFENSE
    9                                             (Good Faith)
   10            8.        Any and all actions by Defendant, and all obligations, if any, statutory
   11 or otherwise, concerning the facts as may be set forth in the First Amended
   12 Complaint, have been performed by Defendant in good faith. Further, Defendant’s
   13 actions were taken without any knowledge of or consent to any and all facts as set
   14 forth in the First Amended Complaint which allegedly give rise to liability for
   15 damages. Therefore, Defendant is not liable for any damages, in any amount
   16 whatsoever, as alleged.
   17                               NINETH AFFIRMATIVE DEFENSE
   18                                     (Defendant’s Performance)
   19            9.        Defendant fully, diligently, and competently performed his obligations
   20 within the scope of his retention, and exercised the requisite degree of care and skill
   21 throughout the course of such performance.
   22                                TENTH AFFIRMATIVE DEFENSE
   23                                   (Impossibility of Performance)
   24            10.       Defendant’s performance, to the extent such performance is deemed
   25 required, was not possible due to natural occurrence(s), or by the conduct, actions,
   26 omissions, negligence, or intentional acts of those other than Defendant, over which
   27 Defendant had no authority or control, and for which Defendant is not responsible.
   28
        4850-3857-4010.1
                                                        10
                           DEFENDANT LARRY ZERNER’S ANSWER TO FIRST AMENDED COMPLAINT
Case 2:19-cv-08185-GW-PJW Document 29 Filed 05/08/20 Page 11 of 12 Page ID #:336




    1                             ELEVENTH AFFIRMATIVE DEFENSE
    2                                   (Lack of Capacity or Standing)
    3            11.       Plaintiffs’ claims in the instant action may be barred due to lack of
    4 standing or capacity.
    5                              TWELFTH AFFIRMATIVE DEFENSE
    6                               (Superseding and Intervening Causes)
    7            12.       Plaintiffs’ case is barred to the extent full responsibility for the control
    8 of the situation, threatened harm, injuries, and damages alleged, passed through a
    9 third person or persons whose acts or omissions resulted in a superseding and
   10 intervening cause.
   11                            THIRTEENTH AFFIRMATIVE DEFENSE
   12                                          (Failure to Mitigate)
   13            13.       Plaintiffs could have mitigated their damages but failed to make any
   14 reasonable efforts to do so, thereby barring, in whole or in part, the damages alleged.
   15                            FOURTEENTH AFFIRMATIVE DEFENSE
   16                                  (Third Party’s Acts or Omissions)
   17            14.       Plaintiffs’ damages, if any, were caused, in whole or in part, and
   18 contributed to by the acts or omissions of a third party or parties, thus barring or
   19 diminishing any recovery against Defendant, who prays for judgment and
   20 declaration of indemnity and/or contribution against all other parties in accord with
   21 their apportionment of fault.
   22                             FIFTEENTH AFFIRMATIVE DEFENSE
   23                                      (Plaintiffs’ Own Conduct)
   24            15.       Plaintiffs’ damages, if any, were caused, in whole or in part, by reason
   25 of the fraud, acts or omissions, and/or wrongdoing committed by Plaintiffs in and
   26 about the matters complained of and not by reason of any acts or omissions on the
   27 part of Defendant, and therefore are barred and/or subject to reduction based on
   28 Plaintiffs’ comparative or contributory fault.
        4850-3857-4010.1
                                                          11
                           DEFENDANT LARRY ZERNER’S ANSWER TO FIRST AMENDED COMPLAINT
Case 2:19-cv-08185-GW-PJW Document 29 Filed 05/08/20 Page 12 of 12 Page ID #:337




    1                             SIXTEENTH AFFIRMATIVE DEFENSE
    2                                         (No Attorney Fees)
    3            16.       The First Amended Complaint fails to state facts to constitute a claim
    4 for attorney fees.
    5                             SIXTEENTH AFFIRMATIVE DEFENSE
    6                                  (No Damages Loss or Damages)
    7            17.       Defendant is informed and believes and on that basis alleges that the
    8 First Amended Complaint, and each and every purported claim for relief thereof, is
    9 barred (in whole or in part) because Plaintiffs have sustained no loss or damages for
   10 which a reasonable opportunity for investigation or discovery is likely to provide
   11 evidentiary support.
   12
   13                                      PRAYER FOR RELIEF
   14            WHEREFORE, Defendant respectfully requests that the Court enter judgment
   15 as follows:
   16                      A.    That Plaintiffs take nothing by way of the First Amended
   17            Complaint;
   18                      B.    That Defendant shall be awarded costs of suit; and
   19                      C.    For such further relief as the Court may deem appropriate.
   20
   21                                   DEMAND FOR JURY TRIAL
   22            Defendant hereby demands a trial by jury.
   23 DATED: May 8, 2020                          LEWIS BRISBOIS BISGAARD & SMITH              LLP

   24
                                                  By:         /s/ Larissa G. Nefulda
   25                                                   Kenneth C. Feldman
                                                        Larissa G. Nefulda
   26
                                                        Attorneys for Defendant, LARRY
   27                                                   ZERNER
   28
        4850-3857-4010.1
                                                        12
                           DEFENDANT LARRY ZERNER’S ANSWER TO FIRST AMENDED COMPLAINT
